Exhibit 10.4

 

Approved June 13, 2019

 

Arena Pharmaceuticals, Inc.

Non-Employee Director Compensation

 

Equity (effective June 13, 2018)

 

•

Annual Award for Continuing directors and new directors:

 

Options: Continuing and new directors elected at our annual stockholders’
meeting will be granted non-qualified stock options to purchase 5,000 shares of
our common stock. The options are granted effective on the date of our annual
stockholders’ meeting, and vest in equal monthly installments (except as
necessary to avoid vesting of a fractional share) over one year beginning on the
one month anniversary of the date of grant and subject to vesting conditions set
forth below. New directors appointed other than at the annual stockholders’
meeting will be granted a prorated number of the 5,000 shares effective on the
date of their appointment. The prorated number of options shall be determined by
multiplying 5,000 by a fraction, the numerator of which is equal to the number
of full months in the Prorated Period and the denominator of which is 12. These
options will vest in equal monthly installments (except as necessary to avoid
vesting of a fractional share) over the Prorated Period, beginning on the one
month anniversary of the date of appointment, and subject to vesting conditions
set forth below. As used above, “Prorated Period” means the time between the
director’s appointment and the one-year anniversary of our most recent annual
stockholders’ meeting.

RSUs: Continuing and new directors elected at our annual stockholders’ meeting
will also be granted $150,000 in RSUs, with the number of RSUs determined by
dividing $150,000 by the closing stock price on the date of grant. The RSUs are
granted effective on the date of our annual stockholders’ meeting, and vest upon
the earlier of the one-year anniversary after grant or the next annual
stockholders’ meeting, subject to vesting conditions set forth below. New
directors appointed other than at the annual stockholders’ meeting will be
granted a prorated amount of the $150,000 RSU award effective on the date of
their appointment. The prorated number of RSUs shall be determined by
multiplying the equivalent of $150,000 in RSUs, determined based on the closing
stock price on the date of grant, by a fraction, the numerator of which is equal
to the number of full months in the Prorated Period and the denominator of which
is 12. These RSUs will vest at the next annual stockholders’ meeting, subject to
vesting conditions set forth below. As used above, “Prorated Period” means the
time between the director’s appointment and the one-year anniversary of our most
recent annual stockholders’ meeting.

 

•

Inducement Award for New directors:  

 

Options: New directors will be granted non-qualified stock options to purchase
2,500 shares of our common stock effective on the date of their election or
appointment, vesting over three years in equal monthly installments (except as
otherwise necessary to avoid vesting of a fractional share) and subject to
vesting conditions set forth below, with vesting beginning on the one month
anniversary of the date of election or appointment.

RSUs: New directors will also be granted $75,000 in RSUs, determined based on
the closing stock price on the date of grant, effective on the date of their
election or appointment, vesting in three equal installments (except as
otherwise necessary to avoid vesting of a fractional share) on the date of the
next three annual stockholder meetings after grant, subject to vesting
conditions set forth below.

 

--------------------------------------------------------------------------------

Approved June 13, 2019

 

Exercise Price and Vesting

 

•

The exercise price of options shall be the Fair Market Value on the date of
grant.

 

 

•

In the event of a director’s Separation From Service due to death, Disability,
or a Change in Control of Arena that occurs upon or prior to a Separation From
Service, all of the director’s options and RSUs become fully vested. In the
event of any other Separation From Service, (a) vesting of the options and RSUs
is subject to the director’s provision of continued service to Arena through the
applicable vesting date, and (b) unvested options and RSUs terminate upon the
director’s Separation From Service.

Certain Definitions

 

•

“Change in Control” means an event that: (a) is a “Change in Control” as such
term is defined in the applicable long-term incentive plan, and (b) also
qualifies as either: (i) a change in the ownership of Arena, (ii) a change in
the effective control of Arena, or (iii) a change in the ownership of a
substantial portion of Arena’s assets (as each of these events are defined in
Treas. Reg. § 1.409A-3(i)(5), or as these definitions may later be modified by
other regulatory pronouncements).

 

 

•

“Director” or “director” as used herein refers only to non-employee directors.

 

 

•

“Disability” means the participant’s becoming disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code, or as otherwise determined by the
Compensation Committee in its discretion.

 

 

•

“Fair Market Value” is as defined in the applicable long-term incentive plan.

 

 

•

“Separation From Service” means the director has had a separation from service
with Arena for purposes of Section 409A of the Internal Revenue Code.

Cash (effective June 13, 2019)

 

•

Annual retainer for directors: $13,750 per quarter, paid in advance. New
directors will receive a prorated amount of the quarterly payment for the
quarter within which they are appointed or elected.  The proration calculation
shall be made for the number of days until the beginning of the next quarter.

 

 

•

Additional annual retainer for Chair of the Board: An additional $8,750 per
quarter, paid in advance. New Chairs will receive a prorated amount of the
quarterly payment for the quarter within which they are appointed to such
position.  The proration calculation shall be made for the number of days until
the beginning of the next quarter.

 

 

•

Annual retainer for committee members (including committee chairs):  Committee
retainers shall be paid quarterly in advance in 25% increments of the annual
amounts.  New directors will receive a prorated amount of the payment for the
quarter within which they are appointed or elected.  The proration calculation
shall be made for the number of days until the beginning of the next quarter.

 

 

•

Audit: $10,000 for members; additional $10,000 for chair

2

 

 

 

--------------------------------------------------------------------------------

Approved June 13, 2019

 

 

 

•

Compensation: $7,500 for members; additional $10,000 for chair

 

 

•

Corporate Governance & Nominating: $5,000 for members; additional $5,000 for
chair

In addition, our Board of Directors and the Compensation Committee may authorize
additional fees for significant work in informal meetings or for other service
to us in the recipient’s capacity as a director or committee member. Each
non-employee director is also entitled to reimbursement for all of such
director’s reasonable out-of-pocket expenses incurred in connection with
performing Board business.

3

 

 

 